DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2022/0059633, hereinafter “Kang”).
Regarding claim 1,  Kang teaches in Fig. 4 (shown below) and related text a display panel (10, Fig. 4 and ¶[0105]), comprising: 
5a substrate (100, Fig. 4 and ¶[0105]); 
a driving circuit layer (PCL, Fig. 4 and ¶[0105]) disposed on a side of the substrate; 
a planarization layer (116, 117, Fig. 4 and ¶[0108]) disposed on a side of the driving circuit layer facing away from the substrate and comprising a first planarization sublayer (116 or 117, Fig. 4 and ¶[0108]) and a second planarization sublayer (117 or 116, Fig. 4 and ¶[0108]), 
wherein the first planarization sublayer is arranged at least in a first region (e.g. MDA region, Fig. 4 and ¶[0115]) of the display panel, the second 10planarization sublayer is arranged at least in a second region (e.g. DPA or CA, Fig. 4 and ¶[0049]) of the display panel, and 
a material of the first planarization sublayer and a material of the second planarization sublayer are different in composition (¶¶[0126], [0127] and [0190]); and 
a light-emitting unit layer (i.e. OLED, Fig. 4 and ¶[0097]) provided on a side of the planarization layer facing away from the driving circuit layer.  



    PNG
    media_image1.png
    497
    752
    media_image1.png
    Greyscale


Regarding claim 2 (1), Kang teaches wherein an elasticity modulus of the first planarization sublayer is smaller than an elasticity modulus of the second planarization sublayer (i.e. since Kang teaches the same materials for the first and the second planarization layers as those disclosed by the Applicant (e.g. polyimide and silicon resin), Kang teaches the claimed limitation, ¶¶[0126]-[0127]).  
Regarding claim 3 (2), Kang teaches wherein the elasticity modulus of the first planarization 20sublayer is defined as El, where E1<3.5 GPa; and 
wherein the elasticity modulus of the second planarization sublayer is defined as E2, where E2<4.5 GPa (i.e. since Kang teaches the same materials for the first and the second planarization layers as those disclosed by the Applicant (e.g. polyimide and silicon resin), Kang teaches the claimed limitations, ¶¶[0126]- [0127]).  
Regarding claim 4 (1), Kang teaches wherein along a thickness direction of the substrate, a 25thickness of the second planarization sublayer (117 or 116, Fig. 4) is smaller than or equal to a thickness of the first planarization sublayer (116 or 117, Fig. 4).  
Regarding claim 5 (1), Kang teaches wherein the planarization layer further comprises a third planarization sublayer (i.e. part of layer 116 under layer 117 or part of layer 117 over the layer 116 in the DPA region, Fig. 4) arranged in the second region and stacked with the second planarization sublayer, and wherein a material of the third planarization sublayer and the material of the first 5planarization sublayer comprises same composition (i.e. layer 116 or layer 117 extends into the DPA region and is made from the same materials as layer 116 or 117 in the MDA region, Fig. 4).  
Regarding claim 7 (5), Kang teaches10[][] wherein the first planarization sublayer and the third planarization sublayer are formed by a same process (i.e. the first and third planarization sublayer are the same layer 116, ¶[0126], it is noted that the limitation directed to the process by which the first and third planarization sublayers are formed renders the claim product-by-process claim and therefore is treated according to § MPEP 2113, which states that “[e]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production”.  Since Kang teaches all the structure, the claimed method does not distinguish from the prior art.) 
 Regarding claim 8 (5), Kang teaches wherein the second planarization  sublayer (e.g. 116, Fig. 4) is arranged on a side of the third planarization sublayer (e.g. portion of layer 117 in the DPA region, Fig. 4) adjacent to the driving circuit layer (e.g. second planarization sublayer (116) is arranged under third planarization sublayer (117)).   
Regarding claim 9 (8), Kang teaches wherein the second planarization sublayer (e.g. 116, Fig. 4) comprises a first surface and a second surface that are opposite to each other in a thickness direction of the substrate, and wherein the second surface is disposed on a side of the first surface adjacent to the driving circuit layer (i.e. second surface of the second planarization layer closer to driving circuit); and 
20wherein an area of an orthographic projection of the first surface on a plane of the substrate is equal to an area of an orthographic projection of the second surface on the plane of the substrate (Fig. 4).  
Regarding claim 10 (8), Kang teaches wherein an orthographic projection of the third planarization 25sublayer (e.g. 117, Fig. 4) on a plane of the substrate covers an orthographic projection of the second planarization sublayer on the plane of the substrate (i.e. third planarization layer (portion of 117) is on top of the second planarization layer and completely covers the second planarization layer 116 in the second region (DPA region), Fig. 4).  
Regarding claim 11 (8), Kang teaches wherein in the first region (e.g. MDA region, Fig. 4), a distance between the substrate and a surface of the first planarization (e.g. 117, Fig. 4) sublayer facing away from the substrate is d1; 
wherein in the second region (e.g. DPA region, Fig. 4), a distance between the substrate and a surface of the third planarization sublayer facing away from the substrate is d3; and 
wherein d1=d3 (i.e. first and third planarization layers are the same layers located at the same distance from the substrate).   
Regarding claim 12 (5), Kang teaches wherein the third planarization sublayer (e.g. portion of layer 116 in the DPA region, Fig. 4) is arranged on a side of the second planarization sublayer (e.g. 117, Fig. 4) adjacent to the driving circuit layer (i.e. third planarization layer under second planarization layer).  
Regarding claim 13 (12), Kang teaches 10wherein the second planarization sublayer (e.g. 117, Fig. 4) comprises a first surface and a second surface that are opposite to each other in a thickness direction of the substrate, and the second surface is located on a side of the first surface close to the driving circuit layer (Fig. 4); and 
wherein an area of an orthographic projection of the first surface on a plane of the substrate is equal to an area of an orthographic projection of the second surface on the plane of 15the substrate (Fig. 4).  
Regarding claim 14 (12), Kang teaches wherein an orthographic projection of the second planarization sublayer (e.g. 117, Fig. 4) on a plane of the substrate covers an orthographic projection of the third planarization (e.g. portion of sublayer 116 in the DPA region, Fig. 4) sublayer on the plane of the substrate (Fig. 4).  
Regarding claim 19 (1), 10[][] Kang teaches wherein the first planarization sublayer comprises polyimide, and wherein the second planarization sublayer comprises silicone resin (¶¶[0126], [0127] and [0190]).  
Regarding claim 20, Kang teaches in Fig. 4 (shown above) and related text a display device (e.g. 1, Fig. 1 and 2A-2B and ¶[0049]), comprising a display panel (10, Fig. 4 and ¶[0105]), 
wherein the display panel comprises: 
5a substrate (100, Fig. 4 and ¶[0105]); 
a driving circuit layer (PCL, Fig. 4 and ¶[0105]) disposed on a side of the substrate; 
a planarization layer (116, 117, Fig. 4 and ¶[0108]) disposed on a side of the driving circuit layer facing away from the substrate and comprising a first planarization sublayer (116 or 117, Fig. 4 and ¶[0108]) and a second planarization sublayer (117 or 116, Fig. 4 and ¶[0108]), 
wherein the first planarization sublayer is arranged at least in a first region (e.g. MDA region, Fig. 4 and ¶[0115]) of the display panel, the second planarization sublayer is arranged at least in a second region (e.g. DPA, Fig. 4 and ¶[0116]) of the display panel, and 
a material of 20the first planarization sublayer and a material of the second planarization sublayer are different in composition (¶¶[0126]-[0127] and [0190]); and 
a light-emitting unit layer (i.e. OLED, Fig. 4 and ¶[0097]) provided on a side of the planarization layer facing away from the driving circuit layer.
	
Claim(s) 1, 5, 12 and 15  is/are rejected under 35 U.S.C. 102 as being anticipated by Choi (US 2020/0365672, hereinafter “Choi”).
Regarding claim 1,  Choi teaches in Fig.  8 (shown below) and related text a display panel (10-1, Fig. 8 and ¶[0097]), comprising: 
5a substrate (100, Fig. 8 and ¶[0075]); 
a driving circuit layer (TFT, Fig. 8 and ¶[0099]) disposed on a side of the substrate; 
a planarization layer (215, 215P and 217 (217P) in MA region, Fig. 8 and ¶¶[0112] and [0119]) disposed on a side of the driving circuit layer facing away from the substrate and comprising a first planarization sublayer (215 in DA region, Fig. 8 and ¶[0112]) and a second planarization sublayer (217 (217P) in MA region, Fig. 8 and ¶[0119]), 
wherein the first planarization sublayer is arranged at least in a first region (e.g. DA region, Fig. 8 and ¶[0112]) of the display panel, the second 10planarization sublayer is arranged at least in a second region (e.g. MA, Fig. 8 and ¶[0119]) of the display panel, and 
a material of the first planarization sublayer and a material of the second planarization sublayer are different in composition (¶¶[0112] and [0119]); and 
a light-emitting unit layer (i.e. OLED, Fig. 8 and ¶[0078]) provided on a side of the planarization layer facing away from the driving circuit layer. 
 

    PNG
    media_image2.png
    534
    751
    media_image2.png
    Greyscale



Regarding claim 5 (1), Choi teaches wherein the planarization layer further comprises a third planarization sublayer (215P in MA region, Fig. 8 and ¶[0112]) arranged in the second region and stacked with the second planarization sublayer (217P, Fig. 8), and wherein a material of the third planarization sublayer (215 (215P) in MA region, Fig. 8) and the material of the first 5planarization sublayer (215 in DA region, Fig. 8) comprises same composition (¶¶[0112] and [0129]).  
Regarding claim 12 (5), Choi teaches wherein the third planarization sublayer (215 (215P) in MA region, Fig. 8) is arranged on a side of the second planarization sublayer (217P, Fig. 8) adjacent to the driving circuit layer (Fig. 8).  
Regarding 15 (12), Kang teaches wherein in the first region (DA, Fig. 8), a distance between the substrate and a surface of the first planarization sublayer (215, Fig. 8) facing away from the substrate is d1; 
wherein in the second region (MA, Fig. 8), a distance between the substrate and a surface of the second planarization sublayer (217 (217P) in MA region, Fig. 8) facing away from the substrate is d2; and 
d1=d2  (Fig. 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 5 and 1 above, respectively and further in view of Lee et al. (US 2021/0066423, hereinafter “Lee”).
Regarding claim 6 (5) and 16 (1), teaching of Kang was discussed above in the rejection of claim 5.  Kang, however, does not explicitly teach wherein along a thickness direction of the substrate, a thickness of the third planarization sublayer is smaller than or equal to 3 µm, as recited in claim 6, and a 29DF202389US thickness of the first planarization sublayer is smaller than or equal to 6 µm, as recited in claim 16.  Nonetheless, the skilled artisan would know to select the thickness of planarization layers within the claimed range as evidenced by Lee (¶[0113]).  The specific claimed thickness, absent any criticality, is only considered to be the “optimum” thickness that a person having ordinary skill in the art would have been able to determine using routine experimentation (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)) based, among other things, on the desired protection required by the planarization layer, manufacturing costs, etc. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results (i.e. results which are different in kind and not in degree from the results of the prior art) would be obtained as long as the thickness of the planarization layer as claimed is used, as already suggested by Lee.  Since the applicant has not established the criticality (see next paragraph) of the thickness stated and since these thicknesses as evidenced by Lee are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to use these values in the display panel of Kang.
Please note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You (US 2022/0077246, hereinafter “You”) in view of Kang (US 2022/0059633, hereinafter “Kang”).
Regarding claim 1,  You teaches in Fig. 3 (shown below) and related text a display panel (Fig. 3), comprising: 
5a substrate (200, Fig. 3 and ¶[0049]); 
a driving circuit layer (230-250, Fig. 3 and ¶[0048]) disposed on a side of the substrate; 
a planarization layer (260a and 260b, Fig. 4 and ¶[0048]) disposed on a side of the driving circuit layer facing away from the substrate and comprising a first planarization sublayer (260a, Fig. 3 and ¶[0048]) and a second planarization sublayer (260b, Fig. 3 and ¶[0048]), 
wherein the first planarization sublayer is arranged at least in a first region (e.g. BA region, Fig. 3 and ¶[0049]) of the display panel, the second 10planarization sublayer is arranged at least in a second region (e.g. DA, Fig. 3 and ¶[0049]) of the display panel, and 
a light-emitting unit layer (i.e. OLED, Fig. 3 and ¶[0048]) provided on a side of the planarization layer facing away from the driving circuit layer.  


    PNG
    media_image3.png
    507
    768
    media_image3.png
    Greyscale



While You teaches a number of different materials that can be used for both the first planarization sublayer and second planarization sublayer (¶¶[0073] and [0077]), You does not explicitly teach that the material of the first planarization sublayer and a material of the second planarization sublayer are different in composition.
Kang, in a similar field of endeavor, teaches a first planarization sublayer (116 or 117, Fig. 4 and ¶[0108]) and a second planarization sublayer (117 or 116, Fig. 4 and ¶[0108]) that may be made from some of the same materials as those disclosed by You and that are different in each of the sublayers (¶¶[0126]-[0127] and [0190]) in order improve overall an performance of the display panel (¶[0102]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and as such it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to select materials for the first planarization sublayer and the second planarization sublayer disclosed by You that are different in composition as disclosed by Kang in order to improve the overall performance characteristics of the display panel. 
Regarding claim 17 (1), the combined teaching of You and Kang discloses wherein the first region is a bendable region (e.g. BA region, Fig. 3 and ¶[0049]), and wherein the second region is a non-bendable region (e.g. DA region, Fig. 3 and ¶[0049]).  
Regarding claim 18 (17), the combined teaching of You and Kang discloses, wherein the light-emitting unit layer comprises a plurality of light-emitting units (¶¶[0044] and [0082]), and at least one light-emitting unit of the plurality of light-emitting units are arranged in the first region (Fig. 3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                                                                                                                                                                                                             
/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/23/2022